UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7018


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MELBOURNE CLARENCE LATTEN, a/k/a Roscoe,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Abingdon. James P. Jones, Senior District Judge. (1:02-cr-00011-JPJ-12)


Submitted: September 10, 2021                                Decided: November 5, 2021


Before GREGORY, Chief Judge, THACKER, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Melbourne Clarence Latten, Appellant Pro Se. Laura Day Rottenborn, OFFICE OF THE
UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Melbourne Clarence Latten appeals the district court’s order denying Latten’s

motion for a sentence reduction pursuant to the First Step Act of 2018, Pub. L. No. 115-391,

§ 404(b), 132 Stat. 5194, 5222. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Latten,

No. 1:02-cr-00011-JPJ-12 (W.D. Va. June 20, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2